Citation Nr: 1402009	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  07-38 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to an increased evaluation for residuals of a fractured left tibia, currently rated as 20 percent disabling.

2. Entitlement to service connection for a right leg disability, as secondary to service-connected residuals of a fractured left tibia.

3. Entitlement to service connection for a right foot disability, as secondary to service-connected residuals of a fractured left tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1953 to September 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

By way of background, in a 1998 Board decision, the Veteran was granted service connection for residuals of a left tibia fracture that pre-existed service.  A 10 percent rating was assigned.  In an April 2005 Board decision, the disability rating was increased to 20 percent because of a marked limp and slow, antalgic gait noted at an April 2000 VA examination.  In May 2006, the Veteran filed a claim for an increased rating and added claims for entitlement to service connection for a right leg disability and a right foot disability, secondary to his service-connected disability.  The RO denied the claims in an August 2007 rating decision.  Thereafter, the appeal was remanded multiple times to attempt to schedule the Veteran for a VA examination.  Ultimately, the examination was conducted in April 2013 and an addendum opinion was sought and received in May 2013.  In July 2013, the Board again remanded the appeal finding that the opinions of record were inadequate and that the RO had not substantially complied with the March 2013 remand instructions as required by Stegall v. West, 11 Vet. App. 268 (1998).

Unfortunately, the Board now finds that there has not been compliance with the July 2013 remand instructions.  Because RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance, the Veteran's appeal must again be remanded.  See Stegall.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013); 38 U.S.C.A. §7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

REMAND

In July 2013, the Board remanded the appeal after a review of the April 2013 VA examination report along with the May 2013 addendum opinion provided by a different examiner.  The Board found that together the opinions were inadequate because the examiners did not comply with the instructions set forth in the March 2013 remand and the opinions did not provide the information necessary to properly adjudicate the Veteran's claims.

The July 2013 remand instructions requested the April 2013 VA examiner to consider specific pieces of evidence, to provide a specific opinion as to the presence or absence of a right foot disability, to indicate whether there was a slight, moderate or marked left knee or ankle disability, and to acknowledge the service-connected disability as residuals of a left TIBIA fracture as opposed to a left FIBULA fracture.  

In a September 2013 addendum, instead of more closely following the remand instructions, the examiner stated simply:

The opinion as requested of me was given previously when I saw the patient on April 25, 2013.  Please examine the final portion of my report.  The opinion is given.  There is no need for me to further elaborate on that opinion.

The Board has revisited the April 2013 opinion.  Initially, the examiner stated that there is no malunion or instability of the tibia and fibula.  This is helpful as that is important when rating the disability.  The examiner then indicated there was "no disability of the knee or ankle due to [the] service-connected scar over the left fibula."  This is unhelpful as the specific inquiry does not relate to the Veteran's scar but to the service connected impairment of his tibia.  The examiner then noted that the Veteran has degenerative joint disease (DJD) in both knees.  He stated that was not due to the re-opening of the scar while in service.  Again, such assessment is of no benefit.  Also missing is an indication as to whether an ankle disability exists or whether any disability present in the left leg would be considered slight, moderate or marked.  As to the disability rating for the residuals of a fractured left tibia, there must be enough evidence of record for the Board to make a determination as to whether a higher rating is warranted under the criteria listed in the relevant diagnostic code (DC).  DC 5262 is used to rate the residuals of the fractured left tibia and requires VA to assess the severity of any knee and/or ankle disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262(2013).  The April 2013 opinion does not provide this information and therefore is inadequate for rating purposes.

As to the relationship between any right leg disabilities or right foot disabilities and the Veteran's service-connected disability, the examiner opined simply that the Veteran "has bilateral symmetrical degenerative joint disease [in his knees] and he is 79 years old."  The examiner stated he did not believe the "service-connected leg condition caused any excessive wear and tear on [the Veteran's] knees" and he did not believe there was "any additional aggravation of his knee condition or leg condition due to the service-connected scar or service-connected lower leg condition."  When parsing this opinion, it appears that at its most simplistic, the examiner's conclusion is that DJD is the only disability seen in the right leg and that DJD is not due to the Veteran's service-connected disability but rather to his age.  Even if this is the case, there was no consideration or opinion provided concerning the presence or absence of a right foot disability and the rationale is completely void of discussion or consideration of specific evidence of record.  In addition, it is not supported by any medical explanation concerning what impact the Veteran's symptoms, i.e. abnormal gait (which led to an increase of the disability rating from 10 percent to 20 percent) may have had on any disability present in his right leg or foot.
In May 2013, the RO requested a specific opinion as to whether a diagnosed right foot chronic ligament sprain was at least as likely as not secondary to the residuals of the fractured left tibia or was aggravated by it.  The examiner, different from the one who provided the April 2013 VA examination, discussed a right ankle chronic ligament sprain and opined that the "preexisting fracture of the fibula left did not cause addition[al] stress to the right ankle lateral ligaments."  Then he opined that he did not believe there was "any additional aggravation of [the Veteran's] preexistence [sic] or leg condition to right foot chronic ligament sprain."  The examiner noted bilateral symmetrical DJD and the Veteran's advanced age and stated that would "lead to many wear and tear/normal deterioration of joints."  Although the examiner referred to a right foot disability, his underlying rationale was related only to a right ankle disability.  Thus, the Board finds this addendum of little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 - 61 (1993) (holding that medical opinions based on an inaccurate factual premise are not probative).  In addition, it refers to the service-connected disability as relating to the left fibula, as opposed to the left tibia.  This is another factual inaccuracy.

The Board also notes that in the March 2013 and July 2013 remands, the Board specifically instructed the examiner to discuss the July 1993 and September 1994 opinions of podiatrist R.C.N. and the November 1989 opinion of podiatrist J.E.N..  The April 2013 examination report and the May 2013 addendum contain no discussion of particular pieces of medical evidence in the record, including those specifically referenced by the Board.  Notably, in July 1993, the Veteran was being treated for "overuse injuries of his right foot, namely a stress fracture of the fifth metatarsal and plantar fasciitis of the right foot due to an alteration in his gait."  The podiatrist noted that the Veteran had a severely antalgic gait with a leg length discrepancy, left leg being shorter than the right, with the Veteran favoring the right lower extremity."  The podiatrist concluded: 

The impressions, at this time, were that the injuries to his right foot were a result of severe compensation due to the malalignment and problems associated with his left leg . . .It is my opinion that this patient has incurred permanent orthopedic disability of his left leg and has subsequently developed problems with his right leg and foot due to compensation which is causally related to the injuries sustained while in the military, and that these injuries exacerbated the pre-existing condition of a previous fracture of his left leg with internal fixation.  Based on reasonable medical probability, [the Veteran] will continue to experience pain, tenderness and stiffness in his right lower extremity as well as further problems with his left leg in the future . . . 

In September 1994, the same podiatrist identified a stress fracture of the fifth metatarsal on the left foot and determined it was "a result of decompensation [sic] due to malalignment and problems associated with his left leg."  In November 1989, another podiatrist indicated the necessity that the Veteran use a cane and the statement suggests a relationship between treatment of a left ankle issue and his left tibia injury.  This favorable evidence must be considered on remand.

In addition, as noted, the two examiners ignored the Board's direction to discuss the left tibia rather than left fibula so as to be acknowledging the correct service-connected injury.  The tibia and fibula are different bones.  Notably, the tibia forms the knee joint and, unlike the fibula, the tibia is a weight-bearing bone.  On remand, the VA examiner must consider residuals of a left TIBIA fracture and whether such injury could have caused or aggravated any currently diagnosed right leg or right foot disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Schedule the Veteran for a new orthopedic examination with a different examiner than the one who performed the April 2013 VA examination or provided the May 2013 addendum opinion.  Note: The Veteran has voiced concern that traveling the distance to the East Orange VA Medical Center is difficult for him, thus, efforts should be made to afford the Veteran an examination as close to his residence as is possible.

All Virtual VA records must be made available to the examiner, along with this REMAND.

Based on examination findings, including any appropriate x-rays or other diagnostic studies, as well as a review of the claims file, including all treatment records, the Veteran's statements, and a copy of this REMAND, the examiner should provide opinions as to the following:

a) What are the symptoms and manifestations attributable to the Veteran's service-connected residuals of a fractured LEFT TIBIA?

In evaluating the Veteran, the examiner should report whether (i) impairment of the tibia and fibula consists of nonunion of the tibia and fibula with loose motion requiring a brace, OR (ii) if there is malunion of the tibia and fibula.  The examiner must also assess the severity (not etiology) of any left knee or ankle disability AND characterize it/them as slight, moderate or marked.

In addition, the examiner should assess range of motion and whether there is additional functional loss due to pain, fatigue, weakness etc.

b) Does the Veteran currently have a RIGHT LEG disability or disabilities?

c) Does the Veteran currently have a RIGHT FOOT disability or disabilities?

d) For each disability identified for both the right leg and the right foot, if applicable, is it at least as likely as not (50 percent probability or greater) that any currently diagnosed right leg disability and/or right foot disability has been caused or aggravated by the Veteran's service-connected residuals of a fractured LEFT TIBIA?

In his or her opinion, the examiner must acknowledge consideration of (i) the medical opinions of podiatrist R.C.N. from July 1993 and September 1994 and (ii) the medical opinion of podiatrist J.E.N. from November 1989.  The examiner is directed to reconcile his or her opinion with any on file that may conflict.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process. 

A discussion of the underlying reasons for all opinions expressed must be included in the examination report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the examiner is unable to provide an opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

2.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran shall be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



